--------------------------------------------------------------------------------

Exhibit 10.2



CONSULTING AGREEMENT


This is a Consulting Agreement dated January 10, 2019 (“Consulting Agreement”),
by and among MKS Instruments, Inc., a Massachusetts company (“MKS”), Electro
Scientific Industries, Inc., an Oregon corporation (the “Company”), and Allen
Muhich of Portland, Oregon (“Muhich”).  The “Effective Date” of this Consulting
Agreement is defined in Section 15 below.


WHEREAS, MKS and the Company are parties to an Agreement and Plan of Merger
dated as of October 29, 2018, pursuant to which MKS is acquiring the Company
(the “Acquisition”);


WHEREAS, Muhich is currently the Chief Financial Officer (“CFO”) of the Company;


WHEREAS, Muhich and the Company are parties to an offer letter dated November
10, 2017 (the “Employment Agreement”), a Change in Control Agreement effective
as of December 5, 2017 (the “Change in Control Agreement”), an Indemnification
Agreement effective December 13, 2017 (the “Indemnification Agreement”),
time-based Restricted Stock Units Award Agreements dated December 5, 2017, and
May 9, 2018 (collectively, the “ESI Time-Based RSU Agreements”),
Performance-Based Restricted Stock Units Award Agreements dated December 5,
2017, and May 9, 2018 (collectively, the “ESI Performance-Based RSU
Agreements”), and an Employee Confidentiality, Restrictive Covenant and
Assignment Agreement dated December 13, 2017 (the “Restrictive Covenant
Agreement”);


WHEREAS, if MKS completes the Acquisition, MKS wishes to receive and Muhich
wishes to provide consulting services after the Acquisition to assist with the
integration of the two companies;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Consulting Agreement, the Company and Muhich agree as follows:


1.          Immediate Vesting of RSUs. On the Effective Date, all of the MKS
restricted stock units that Muhich receives as a result of the Acquisition,
through MKS’ assumption of his outstanding ESI restricted stock units awarded
pursuant to the terms of the ESI Time-Based RSU Agreements and the ESI
Performance-Based RSU Agreements (to the extent any applicable performance
criteria have been deemed met including in accordance with the provisions
thereunder relating to a “Sale” of the Company, and subject to any applicable
maximum caps under the ESI Performance-Based RSU Agreements), shall
automatically and fully vest, to the extent not then already vested.


2.          Payout of ESI Cash Severance.  Subject to Section 9, if Muhich
executes, provides to the Company within 45 days of the Effective Date and does
not thereafter revoke or attempt to revoke, a general release of claims attached
hereto as Exhibit A (“General Release”), the Company will pay (a) Muhich
continuing payments of his base salary (equal to $30,000 per month) in
accordance with the Company normal payroll practices for a period of six months
following the termination of Muhich’s employment (with any continuing payments
of salary that were scheduled to be paid to Muhich according to normal payroll
practices before the General Release became effective and irrevocable, but that
were not paid and instead were withheld due to waiting for the General Release
to become effective and irrevocable, to be paid in lump sum no later than 14
days following the Company’s receipt of the General Release), (b) a lump sum
payment in the gross amount of $216,000 no later than 14 days following the
Company’s receipt of the General Release, and (c) a lump sum payment in the
gross amount of $180,000 on the date six months following the termination of
Muhich’s employment, which is the amount of severance pay to which Muhich would
have been entitled under his Change in Control Agreement if his employment with
the Company had ended under certain specified circumstances within 24 months of
the effective date of a Change in Control (as defined in the Change in Control
Agreement) of the Company (which the Acquisition will constitute upon its
closing).



--------------------------------------------------------------------------------

3.          COBRA Benefits.  Subject to Section 99, if Muhich executes, provides
to the Company within 45 days of the Effective Date and does not thereafter
revoke or attempt to revoke, the General Release, and Muhich elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) within the time period prescribed under COBRA for Muhich
and any of his eligible dependents, the Company will reimburse Muhich for the
COBRA premiums for such coverage (at the coverage levels in effect immediately
before termination of Muhich’s employment) until the earlier of (a) a period of
12 months after the date of termination of his employment, or (b) the date upon
which Muhich and/or Muhich’s eligible dependents become covered under similar
plans.  The reimbursements will be made by the Company to Muhich consistent with
the Company’s normal expense reimbursement policy.


4.          Resignation as Employee.  Muhich will be deemed to have resigned on
the Effective Date from his employment as CFO of the Company and from any and
all other positions with the Company or any parent, subsidiary or affiliate of
the Company (other than pursuant to this Consulting Agreement).  As of the
Effective Date, Muhich will cease to be an agent, officer, director or
representative of the Company and will not be authorized to bind the Company to
any liability or obligation or to represent that he has any such authority.  The
Effective Date will be considered Muhich’s employment termination date for
purposes of the Company’s employee benefit programs, including but not limited
to, any bonus, pension, profit sharing, stock option, 401(k), health, sickness,
dental, accident, life, disability, retirement, severance, vacation and other
paid time off, tuition benefits, deferred compensation or insurance which the
Company may maintain for the benefit of any of its employees.


5.          Role as Consultant and Consulting Term.  During the Consulting Term
(as defined below), Muhich will provide the Company (and if requested MKS) with
consulting services (the “Services”) related to the integration of the Company
and MKS. The “Consulting Term” will begin on the Effective Date and will
continue until the three-month anniversary of the Effective Date.  The
Consulting Term will automatically end on the three-month anniversary of the
Effective Date unless the Company notifies Muhich in writing at least 10 days
before that three-month anniversary that the Company wishes to extend the
Consulting Term.  If the Company so notifies Muhich, the Consulting Term will
automatically end on the earlier of: (a) the date the Company specifies in the
notice as the end of the extension of the Consulting Term; or (b) the six-month
anniversary of the Effective Date.



--------------------------------------------------------------------------------

6.          Compensation.  During the Consulting Term the Company will pay
Muhich $98,000 per month, payable on the tenth day of each month, in arrears.


7.          Withholding and Taxes.  The Company will deduct from the amounts
payable to Muhich pursuant to this Consulting Agreement all required withholding
amounts, including but not limited to federal, state, local or foreign tax
withholding amounts in accordance with all applicable laws and regulations.  The
Company may rely on an opinion of its counsel if any questions as to the amount
or requirement of withholding arises.  Muhich will be solely responsible for and
will satisfy all of his tax obligations associated with all compensation paid or
provided to him under this Consulting Agreement.  Muhich acknowledges and agrees
that he is not relying on any advice from the Company with respect to any tax
issue relating to this Consulting Agreement.


8.          Restrictive Covenants.  As a material term of this Consulting
Agreement, Muhich hereby (a) acknowledges and agrees that his Restrictive
Covenant Agreement will remain in full force and effect; (b) agrees that the
term of his post-employment obligations will be measured beginning at the end of
the Consulting Term; and (c) acknowledges that during the Consulting Term he may
have access to confidential and proprietary information belonging to or
regarding MKS (including all of its subsidiaries) and may obtain competitively
valuable information about or develop relationships with customers, employees,
contractors and suppliers of MKS (including all of its subsidiaries) and
therefore agrees that his obligations under the Restrictive Covenant Agreement
are expanded as if the term “ESI” were replaced with the phrase “ESI and/or MKS
Instruments, Inc.” in every provision of the Restrictive Covenant Agreement that
defines such obligations.


9.          Code Section 409A Compliance.


(a)          Where this Consulting Agreement refers to the termination of
Muhich’s employment for purposes of receiving any payment, whether a separation
from service has occurred in connection with termination of employment will be
determined in accordance with Section 409A of the Code and Treasury Regulations
Section 1.409A-1(h) (or any successor provisions) to the extent required by law.


(b)          Subject to subsection (c) below, to the extent that any payments or
benefits under this Consulting Agreement are contingent upon Muhich signing,
returning and not revoking a General Release, and the time designated for
signing and returning the General Release and any revocation period (not to
exceed 7 days) crosses calendar years, payments contingent upon the General
Release will be made in the later calendar year.  Any payments contingent upon
the General Release that would otherwise be made during the period for review
and revocation of the General Release will be made, provided that the General
Release is timely executed and returned to the Company and not revoked, on the
first scheduled payment date after such period ends.


2

--------------------------------------------------------------------------------

(c)          If Muhich is designated as a “specified employee” within the
meaning of Code Section 409A (while the Company or a parent or affiliate of the
Company is publicly traded on any securities market), any deferred compensation
payment subject to Section 409A to be made during the six-month period following
the date of his separation from service will be withheld and the amount of the
payments withheld will be paid in a lump sum, without interest, during the
seventh month after Muhich’s separation from service; provided, however, that if
Muhich dies prior to the expiration of such six-month period, payment to his
beneficiary will be made as soon as reasonably practicable following his death. 
The Company will identify in writing delivered to Muhich any payments it
reasonably determines are subject to delay under this Section 99(c).  In no
event will the Company have any liability or obligation with respect to taxes
for which Muhich may become liable as a result of the application of Code
Section 409A.


10.          Limitation on Payments.  In the event that any compensation
provided for in this Consulting Agreement or otherwise payable to Muhich (i)
constitutes “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, such compensation will be either:


(a)          Delivered in full; or


(b)          Delivered to such lesser extent that would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Muhich on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all of some portion of such benefits
may be taxable under Section 4999 of the Code.  If a reduction in severance and
other benefits constituting “parachute payments” is made in order to deliver
compensation to a lesser extent in accordance with this Section, reduction will
occur in the following order:  (i) reduction in cash payments; (ii) cancellation
of awards granted “contingent on a change in ownership or control” (within the
meaning of Code Section 280G); (iii) cancellation of accelerated vesting of
equity awards; and (iv) reduction of benefits.  In the event that acceleration
of vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of Muhich’s
equity awards.


3

--------------------------------------------------------------------------------

Unless the Company and Muhich otherwise agree in writing, any determination
required under this Section will be made in writing by the Company’s independent
public accountants or such other person or entity to which the parties mutually
agree (the “Firm”), whose determination will be conclusive and binding upon
Muhich and the Company.  For purposes of making the calculations, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Muhich will furnish to the
Firm such information and documents as the Firm may reasonably request in order
to make a determination under this Section.  The Company will bear all costs the
Firm may incur in connection with any calculations required by this Section.


11.          Assignment.  The rights and obligations of the Company and MKS
under this Consulting Agreement will inure to the benefit of, and will be
binding upon, the successors and assigns of the Company and MKS, respectively. 
The rights and obligations of Muhich under this Consulting Agreement will inure
to the benefit of, and will be binding upon, Muhich’s heirs, executors and legal
representatives.  Muhich may not delegate or assign any obligations under this
Consulting Agreement.


12.          Entire Agreement.  This Consulting Agreement supersedes any and all
other agreements, either oral or in writing, between Muhich and the Company,
except that the following will survive and remain in full force and effect:  (a)
the Restrictive Covenant Agreement, as modified by Section 8(c) above; and (b)
the Indemnification Agreement, and (c) the ESI Time-Based RSU Agreements and the
ESI Performance-Based RSU Agreements, as modified by Section 1 above.  Neither
party is entering into this Consulting Agreement on the basis of any
representation, inducement, promise or agreement, oral or otherwise, by any
person or entity, or by any one acting on behalf of any person or entity, that
is not stated herein.  Any modification of this Consulting Agreement will be
effective only if it is in writing and signed by both parties to this Consulting
Agreement.


13.          Severability.  If any provision in this Consulting Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remaining provisions will nevertheless continue in full force and effect
without being impaired or invalidated in any way.


14.          Miscellaneous.  This Consulting Agreement and the rights and
obligations of the parties hereunder will be governed by, and construed in
accordance with, the laws of the State of Oregon, excluding (but only to the
extent permitted by law) its conflict of laws and choice of law rules.  The
parties agree that service of any process, summons, notice or document by U.S.
certified mail or overnight delivery by a generally recognized commercial
courier service to Muhich’s last known address (or any mode of service
recognized to be effective by applicable law) will be effective service of
process for any action, suit or proceeding brought against Muhich in any such
court.  The failure of either party hereto to enforce any right under this
Consulting Agreement will not be considered a waiver of that right, or of
damages caused thereby, or of any other rights under this Consulting Agreement.


4

--------------------------------------------------------------------------------

15.          Effective Date.  The effective date of this Consulting Agreement
(the “Effective Date”) will be the effective date of the closing of the
Acquisition.  Notwithstanding any other provision of this Consulting Agreement
or any other agreement, if the Acquisition does not occur, no provision of this
Consulting Agreement will at any time have any force or effect whatsoever.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as a sealed instrument, all as of the day, month and year first written above.



MKS INSTRUMENTS, INC.
 
 
 
 
 
By: 
/s/ Catherine M. Langtry

 
 
 
 
 
 
Dated: 

1/31/2019
 
 
 
 
 
Electro Scientific Industries, Inc.
 
 
 
 
 

 
 
 
 
By:
/s/ Steve Harris

 
 
 
Steve Harris

Vice President/ General Manager

 
 
 
 
 
/s/ Allen Muhich

 
 
 
Name:

Allen Muhich 
 
Dated: 

January 10, 2019
Address:

 
 
 




5

--------------------------------------------------------------------------------